DETAILED ACTION
This office action is in response to amendments filed on 02/22/2022. Claims 13-26 are pending. Claims 1-12 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/FR2019/050579, filed on 03/15/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. US 20110012544 A1 (Hereinafter “Schulz”), in view of Morita et al. US 20100127652 A1(Hereinafter “Morita”).
Regarding Claim 13, Schulz teaches a method for controlling a three-phase inverter (Fig. 1, 110) using a 120° control arrangement ([0066], 231-233 are spatially phase shifted (120 electrical degrees) from each other) associated with a PWM type control (Fig. 1, 200), the three-phase inverter being controlled by a controller (Fig. 105) and configured to power a motor (Fig. 
Schulz does not expressly disclose the method comprising:  when during a first time period in which an angle between the stator and the rotor is in a first angular sector of the 120° control arrangement, the first switch of a first branch of the three branches is controlled by a PWM signal or by a signal designed to control the first switch of the first branch in a passing state, and when, during a second time period in which the angle between the stator and the rotor is in a second angular sector of the 120° control arrangement, the first switch is controlled by a signal designed to control the first switch of the first branch in a blocking state, controlling when the angle between the stator and the rotor leaves the first angular sector and enters the second angular sector, the second switch of the first branch to be in the passing state for a discharge time interval that is, sufficiently long for the motor winding associated with the first branch to magnetically discharge.
	However, Morita teaches when during a first time period in which an angle between the stator and the rotor is in a first angular sector (Morita fig. 6, t0-t1) of the 120° control 
and when, during a second time period in which the angle between the stator and the rotor is in a second angular sector (Morita fig. 6, t1-t2) of the 120° control arrangement, the first switch is controlled by a signal designed to control the first switch of the first branch in a blocking state (Morita [0171], The PWM control period is divided into pulse periods, each of which is the inverse of the predetermined carrier frequency, and the upper-arm switching element is turned ON during a predetermined pulse width period set in each pulse period and OFF during each pulse interval period. The PWM control is performed by adjusting the pulse width period), 
controlling when the angle between the stator and the rotor leaves the first angular sector and enters the second angular sector, the second switch of the first branch to be in the passing state for a discharge time interval that is (Morita [0175], Due to the magnetic energy accumulated in the stator coil of the three-phase brushless DC motor 3, a flywheel current recirculates through the switching element 51d and the three-phase brushless DC motor 3 and the switching element 51e), sufficiently long for the motor winding associated with the first branch to magnetically discharge (Morita [0005], a recirculation diode (flywheel diode) is connected in a reverse parallel position with respect to each switching element to demagnetize the magnetic energy, which has accumulated in the inductance, through the flywheel diode). 

Regarding Claim 20, Schulz teaches a controller of a three-phase inverter (Fig. 1, 110) using a 120° control arrangement ([0066], 231-233 are spatially phase shifted (120 electrical degrees) from each other) associated with a PWM type control (Fig. 1, 200), configured to power a motor (Fig. 1, 120) of a device carried on board an aircraft ([0042], mechanical air vehicles including aircraft and spacecraft), the motor being a permanent magnet synchronous motor (Fig. 1, 120) and comprising a stator (implicit), a rotor (implicit) and three motor windings (Fig. 1, 120A, 120B, and 120C) according to a 120° control arrangement, the rotor being designed to be driven in rotation relative to the stator when the motor is powered ([0046], An AC motor includes an 
Schulz does not expressly disclose the controller being configured to:  generate a first digital signal having two voltage levels capable of controlling a first switch of a first branch of the three branches from a passing state to a blocking state; and generate a second digital signal having a voltage level capable of controlling the second switch of the first branch in a passing state for a discharge time interval, the discharge time interval being sufficiently long for the motor winding associated with the first branch to magnetically discharge, when the first switch is controlled from the passing state to the blocking state.
	However, Morita teaches generate a first digital signal having two voltage levels capable of controlling a first switch of a first branch of the three branches from a passing state to a blocking state (Morita [0175], FIG. 7(b) shows a case where the upper-arm switching element 51a is OFF during the period t0-t1 of FIG. 6);
and generate a second digital signal having a voltage level capable of controlling the second switch of the first branch in a passing state (Morita [0175], Due to the magnetic energy accumulated in the stator coil of the three-phase brushless DC motor 3, a flywheel current recirculates through the switching element 51d and the three-phase brushless DC motor 3 and the switching element 51e) for a discharge time interval, the discharge time interval being sufficiently long for the motor winding associated with the first branch (Morita Fig. 7b) to magnetically discharge, when the first switch is controlled from the passing state to the blocking 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the controller being configured to:  generate a first digital signal having two voltage levels capable of controlling a first switch of a first branch of the three branches from a passing state to a blocking state; and generate a second digital signal having a voltage level capable of controlling the second switch of the first branch in a passing state for a discharge time interval, the discharge time interval being sufficiently long for the motor winding associated with the first branch to magnetically discharge, when the first switch is controlled from the passing state to the blocking state as taught by Morita, in the system of Schulz, so that part of the energy delivered to the circuit by the supply is stored in the motor's inductance. When an inductive load is driven, during chopping and during inversion of the diagonal of the bridge, there is always some recirculation current which allows this energy to discharge.

Claims 15 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. US 5541488 A (Hereinafter “Bansal”), in view of Morita.
Regarding Claim 15, Bansal teaches a method for controlling a three-phase inverter (fig. 12, 426) using a 120° control arrangement (fig. 4) associated with a PWM type control with active synchronous rectification (fig. 12, 424), the three-phase inverter being controlled by a controller (Fig. 12, voltage and frequency control) and configured to power a motor of a fan carried on board an aircraft (col. 1, lines 10-16, Induction motors have been employed for various purposes in aircraft products. It has, for example, been proposed to use an induction motor system in an 
Bansal does not expressly disclose the method comprising: when the first switch of a first branch of the three branches is controlled from a passing state to a blocking state, controlling the second switch of the first branch in the passing state for a discharge time interval, the discharge time interval being sufficiently long for the motor winding associated with the first branch to magnetically discharge.
However, Morita teaches when the first switch of a first branch of the three branches is controlled from a passing state to a blocking state (Morita [0171], The PWM control period is divided into pulse periods, each of which is the inverse of the predetermined carrier frequency, and the upper-arm switching element is turned ON during a predetermined pulse width period set in each pulse period and OFF during each pulse interval period. The PWM control is performed by adjusting the pulse width period), controlling the second switch of the first branch in the passing state for a discharge time interval (Morita [0175], Due to the magnetic energy accumulated in the stator coil of the three-phase brushless DC motor 3, a flywheel current recirculates through the switching element 51d and the three-phase brushless DC motor 3 and the switching element 51e), the discharge time interval being sufficiently long for the motor winding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement when the first switch of a first branch of the three branches is controlled from a passing state to a blocking state, controlling the second switch of the first branch in the passing state for a discharge time interval, the discharge time interval being sufficiently long for the motor winding associated with the first branch to magnetically discharge as taught by Morita in the control system of Bansal, so that part of the energy delivered to the circuit by the supply is stored in the motor's inductance. When an inductive load is driven, during chopping and during inversion of the diagonal of the bridge, there is always some recirculation current which allows this energy to discharge. 
Regarding Claim 22, Bansal teaches a controller of a three-phase inverter(fig. 12, 426) using a 120° control arrangement (fig. 4) associated with a PWM type control with active synchronous rectification (fig. 12, 424), the three-phase inverter being controlled by a controller (Fig. 12, voltage and frequency control) and configured to power a motor of a fan carried on board an aircraft (col. 1, lines 10-16, Induction motors have been employed for various purposes in aircraft products. It has, for example, been proposed to use an induction motor system in an Advanced Ducted Propulsion (ADP) fan pitch control system having a dedicated generator mounted to the engine in order to provide electric power to drive the induction motor), the motor being a permanent magnet synchronous motor (Fig. 12, 422),  and comprising a stator, a rotor and three motor windings (fig. 12, ABC) according to a 120° control arrangement, the rotor 
Bansal does not expressly disclose generate a first digital signal having two voltage levels capable of controlling a first switch of a first branch of the three branches from a passing state to a blocking state; and generate a second digital signal having a voltage level capable of controlling the second switch of the first branch in a passing state for a discharge time interval, the discharge time interval being sufficient long for a magnetic discharge of the motor winding associated with the first branch to magnetically discharge, when the first switch is controlled from the passing state to the blocking state.
However, Morita teaches disclose generate a first digital signal having two voltage levels capable of controlling a first switch of a first branch of the three branches from a passing state to a blocking state (Morita [0171], The PWM control period is divided into pulse periods, each of which is the inverse of the predetermined carrier frequency, and the upper-arm switching element is turned ON during a predetermined pulse width period set in each pulse period and OFF during each pulse interval period. The PWM control is performed by adjusting the pulse width period), and generate a second digital signal having a voltage level capable of controlling the second switch of the first branch in a passing state for a discharge time interval (Morita [0175], Due to the magnetic energy accumulated in the stator coil of the three-phase brushless DC motor 3, a flywheel current recirculates through the switching element 51d and the three-phase brushless DC motor 3 and the switching element 51e), the discharge time interval being sufficiently long for the motor winding associated with the first branch to magnetically discharge 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement generate a first digital signal having two voltage levels capable of controlling a first switch of a first branch of the three branches from a passing state to a blocking state; and generate a second digital signal having a voltage level capable of controlling the second switch of the first branch in a passing state for a discharge time interval, the discharge time interval being sufficient long for a magnetic discharge of the motor winding associated with the first branch to magnetically discharge, when the first switch is controlled from the passing state to the blocking state as taught by Morita in the control system of Bansal, so that part of the energy delivered to the circuit by the supply is stored in the motor's inductance. When an inductive load is driven, during chopping and during inversion of the diagonal of the bridge, there is always some recirculation current which allows this energy to discharge.
Allowable Subject Matter
Claims 14, 16-19, 21, and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
Applicant argues "controlling when the angle between the stator and the rotor leaves the first angular sector and enters the second angular sector, the second switch of the first branch to be in the passing state for a discharge time interval that is sufficiently long for the motor winding associated with the first branch to magnetically discharge"
However, Morita teaches a first sector and a second sector, a passing state and a blocking state of the first branch transistors, and teaches discharging the transistors as well. Majority of this is shown in figure 6 of Morita.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Said US 20140300303 A1 “SYSTEMS AND METHODS FOR ARC DETECTING AND EXTINGUISHING IN MOTORS” teaches an aircraft with a three phase inverter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Eduardo Colon-Santana can be reached on 571-271-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846